Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 1 of 18   PageID #: 169



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII

  KRISTY TANAKA,                )            Civ. No. 20-00205 SOM-RT
                                )
      Plaintiff,                )            ORDER GRANTING MOTION TO
                                )            DISMISS
  vs.
                                )
  DEREK KAAUKAI,                )
                                )
       Defendant.               )
  _____________________________ )


                     ORDER GRANTING MOTION TO DISMISS

  I.         INTRODUCTION.

             On May 4, 2020, Plaintiff Kristy Tanaka, proceeding pro

  se, filed a Complaint, asserting that Defendant Derek Kaaukai, a

  Maui County Detective, had unlawfully searched her home and

  seized and then searched the contents of her cellular phone, in

  violation of the Fourth and Fifth Amendments to the Constitution.

  Kaaukai is being sued in his individual capacity under 42 U.S.C.

  § 1983.

             On July 13, 2020, Kaaukai filed a motion to dismiss,

  arguing that he is not liable for acts of others, that the

  Complaint fails to allege a claim, and that, with respect to

  allegations pertaining to him, he has qualified immunity.            See

  ECF No. 23.    The court grants the motion but gives Tanaka leave

  to submit an Amended Complaint.

  II.        STANDARD.

             Under Rule 12(b)(6) of the Federal Rules of Civil

  Procedure, the court’s review is generally limited to the
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 2 of 18   PageID #: 170



  contents of a complaint.      Sprewell v. Golden State Warriors, 266

  F.3d 979, 988 (9th Cir. 2001); Campanelli v. Bockrath, 100 F.3d

  1476, 1479 (9th Cir. 1996).      If matters outside the pleadings are

  considered, the Rule 12(b)(6) motion is treated as one for

  summary judgment.     See Keams v. Tempe Tech. Inst., Inc., 110 F.3d

  44, 46 (9th Cir. 1997); Anderson v. Angelone, 86 F.3d 932, 934

  (9th Cir. 1996).    However, courts may “consider certain

  materials--documents attached to the complaint, documents

  incorporated by reference in the complaint, or matters of

  judicial notice--without converting the motion to dismiss into a

  motion for summary judgment.”       United States v. Ritchie, 342 F.3d

  903, 908 (9th Cir. 2003).     Documents whose contents are alleged

  in a complaint and whose authenticity are not questioned by any

  party may also be considered in ruling on a Rule 12(b)(6) motion

  to dismiss.    See Branch v. Tunnell, 14 F.3d 449, 453-54 (9th Cir.

  1994).   “Even if a document is not attached to a complaint, it

  may be incorporated by reference into a complaint if the

  plaintiff refers extensively to the document or the document

  forms the basis of the plaintiff’s claim.”         Ritchie, 342 F.3d at

  908.

             On a Rule 12(b)(6) motion to dismiss, all allegations

  of material fact are taken as true and construed in the light

  most favorable to the nonmoving party.        Fed’n of African Am.

  Contractors v. City of Oakland, 96 F.3d 1204, 1207 (9th Cir.

                                       2
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 3 of 18   PageID #: 171



  1996).   However, conclusory allegations of law, unwarranted

  deductions of fact, and unreasonable inferences are insufficient

  to defeat a motion to dismiss.       Sprewell, 266 F.3d at 988; Syntex

  Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996).

             “[T]o survive a Rule 12(b)(6) motion to dismiss,

  factual allegations must be enough to raise a right to relief

  above the speculative level, on the assumption that all the

  allegations in the complaint are true even if doubtful in fact.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

  quotation marks omitted); accord Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009) (“[T]he pleading standard Rule 8 announces does not

  require ‘detailed factual allegations,’ but it demands more than

  an unadorned, the-defendant-unlawfully-harmed-me accusation”).

  “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

  does not need detailed factual allegations, a plaintiff’s

  obligation to provide the ‘grounds’ of his ‘entitlement to

  relief’ requires more than labels and conclusions, and a

  formulaic recitation of the elements of a cause of action will

  not do.”   Twombly, 550 U.S. at 555.       The complaint must “state a

  claim to relief that is plausible on its face.”          Id. at 570.    “A

  claim has facial plausibility when the plaintiff pleads factual

  content that allows the court to draw the reasonable inference

  that the defendant is liable for the misconduct alleged.”            Iqbal,

  556 U.S. at 678.

                                       3
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 4 of 18   PageID #: 172



  III.        BACKGROUND.

              Tanaka asserts that Kaaukai violated her constitutional

  rights by searching her home and seizing her phones without a

  valid warrant supported by probable cause, a claim that is

  actionable under 42 U.S.C. § 1983.        Tanaka concedes that Kaaukai

  did have search warrants permitting the challenged search and

  seizure, Nos. SW2020-0165, SW2020-0166, SW2020-0167, but she

  claims that the warrants were invalid.        Tanaka also alleges that

  an unidentified officer arrived at her home, dragged her out of

  bed, and handcuffed her while her home was searched.          She says

  that an officer told her she had to enter the passcode to her

  phones or be arrested.      Tanaka alleges that Kaaukai “repeated an

  accusation” by someone “who threatened to have [her] home raided

  and who claimed to have police officers in his back pocket.”             See

  ECF No. 1, PageID #s 2-4.

              Although Tanaka did not attach copies of the search

  warrants to her Complaint, this court nevertheless considers them

  on this motion to dismiss.      Tanaka refers extensively to them in

  her Complaint and they form the basis of her claim that her phone

  was seized pursuant to invalid warrants.        See Ritchie, 342 F.3d

  at 908.    Kaaukai attached the search warrants to his motion to

  dismiss.    Search Warrant Nos. SW2020-165 and SW2020-166 are

  actually a single search warrant signed by Judge Blaine J.

  Kobayashi on April 14, 2020.       This warrant allowed police to

                                       4
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 5 of 18   PageID #: 173



  search for an “Unknown brand cellular telephone being utilized by

  one Christopher Grindling” on his person or at his residence in

  Kahului, Maui.    The object of the search was evidence relating to

  an alleged sexual assault and kidnapping.          The search was not to

  be conducted between 10:00 p.m. and 6:00 a.m.          See ECF No. 23-3,

  PageID #s 124-26.

             The return of service for Search Warrant Nos. SW2020-

  165 and SW2020-166 indicates that the warrants were executed on

  April 16, 2020, at 6:23 a.m., and that the police seized the

  following:

             1)    A1532 model iPhone White lower left
                   corner of bed or floor

             2)    iPhone silver A1633 clear case with
                   sparkles same location as item #1

             3)    A1662 silver iPhone located to right of
                   bed

             4)    A1633 silver iPhone located to right of
                   bed

             5)    DVD Zosi surveillance system w/ power
                   cord left side

             6)    Suspected marijuana in jar to right of
                   bed

             7)    Hard drive under staircase Dell Inspiron

  ECF No. 23-4, PageID # 129.      There appears to be a page missing

  from this return of service, as the copy in the record does not

  include an officer’s signature.          Interpreting the facts in the



                                       5
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 6 of 18   PageID #: 174



  light most favorable to Tanaka, the court assumes that the return

  of service was signed by Kaaukai.

             Tanaka appears to have lived at the address listed in

  the search warrant, as the address listed on her Complaint is

  identical to the address in the search warrant.          Apparently,

  Tanaka’s phone(s) were seized along with Grindling’s phone(s),

  perhaps because the police could not tell which phone(s) belonged

  to Grindling and which phone(s) belonged to Tanaka.

             The police then obtained a second warrant, signed by

  Judge Adrianne N. Heely on April 20, 2020.         This warrant, No. SW

  2020-0167, allowed police to search Tanaka’s and Grindling’s

  cellular phones, which the police were holding following the

  earlier search and seizure.      See ECF No. 23-5, PageID #s 131-39.

  The return of service for this warrant indicates that data was

  extracted from the phones.      This return of service was signed by

  Kaaukai.

  IV.        ANALYSIS.

             A.     Tanaka Is Only Asserting Claims Against Kaaukai in
                    His Individual Capacity.

             The Complaint is silent as to whether it is asserting

  claims against Kaaukai in his individual and/or official

  capacities.     However, the court does not read the Complaint as

  asserting official-capacity claims.




                                       6
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 7 of 18   PageID #: 175



             An “official-capacity suit is, in all respects other

  than name, to be treated as a suit against the entity.”           Kentucky

  v. Graham, 473 U.S. 159, 166 (1985); Valadez-Lopez v. Chertoff,

  656 F.3d 851, 860 (9th Cir. 2011) (“We acknowledge that § 1983

  claims against government officials in their official capacities

  are really suits against the governmental employer because the

  employer must pay any damages awarded.” (quotation marks and

  citation omitted)).     Such a suit “is not a suit against the

  official personally, for the real party in interest is the

  entity.”   Graham, 473 U.S. at 166.       To the extent a plaintiff

  brings a claim against an officer of the Maui Police Department

  in his or her official capacity, such a claim is treated as a

  claim against the County of Maui.        See Hoe v. City & Cty. of

  Honolulu, 2007 WL 1118288, at *5 (D. Haw. Apr. 12, 2007) (“This

  Court treats claims against municipalities, such as the City and

  County of Honolulu, and their respective police departments as

  claims against the municipalities.”); Pourny v. Maui Police

  Dep't, Cty. of Maui, 127 F. Supp. 2d 1129, 1143 (D. Haw. 2000)

  (treating claims against the Maui Police Department for an

  officer’s actions as claims against the County of Maui).

             A municipality or other local government agency, such

  as the County of Maui, is not vicariously liable under § 1983 for

  its employee’s actions.      See Connick v. Thompson, 563 U.S. 51, 60



                                       7
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 8 of 18   PageID #: 176



  (2011).   Instead, such liability under § 1983 may be established

  in one of three ways:

             First, the plaintiff may prove that a city
             employee committed the alleged constitutional
             violation pursuant to a formal governmental
             policy or a longstanding practice or custom
             which constitutes the standard operating
             procedure of the local governmental entity.
             Second, the plaintiff may establish that the
             individual who committed the constitutional
             tort was an official with final policy-making
             authority and that the challenged action
             itself thus constituted an act of official
             governmental policy. Whether a particular
             official has final policy-making authority is
             a question of state law. Third, the
             plaintiff may prove that an official with
             final policy-making authority ratified a
             subordinate’s unconstitutional decision or
             action and the basis for it.

  Gillette v. Delmore, 979 F.2d 1342, 1346–47 (9th Cir. 1992)

  (citations and internal quotations omitted); accord Hopper v.

  City of Pasco, 241 F.3d 1067, 1083 (9th Cir. 2001).         Tanaka does

  not allege that Kaaukai acted pursuant to a longstanding custom

  or practice, that Kaauikai had final policy-making authority, or

  that an official with final policy-making authority ratified

  Kaauikai’s conduct.     Unable to discern an official-capacity

  claim, this court deems the claims against Kaaukai to be asserted

  against him only in his individual capacity.

             B.    Kaaukai Is Not Liable For the Acts of Others.

             Kaaukai, the only named Defendant, initially seeks

  dismissal of any claim arising out of acts that were not his.             He


                                       8
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 9 of 18   PageID #: 177



  is the only named Defendant and is sued in his individual

  capacity.    That part of the motion is granted.       See Ybarra v.

  Mee, 2020 WL 4586864, at *5 (D. Haw. Aug. 10, 2020) (noting that

  there is no vicarious liability for claims asserted under § 1983

  for acts of others; instead, supervisors are individually liable

  only for their personal involvement in a constitutional

  deprivation); Young v. City of Menifee, 2019 WL 3037926, at *6

  (C.D. Cal. Apr. 5, 2019) (“the Individual County Defendants may

  only be liable for their own acts and omissions”); Haase v. City

  of Sparks, 2012 WL 607451, at *8 (D. Nev. Feb. 23, 2012) (no

  individual liability for a supervisor who played no role in the

  acts of others).     Accordingly, to the extent Tanaka complains

  that someone dragged her out of bed and handcuffed her and that

  someone threatened her with arrest if she failed to enter any

  passcode to a phone, those claims are dismissed given the absence

  of allegations that it was Kaaukai who committed those alleged

  acts.   Kaaukai is only liable for his own conduct; he is not

  liable for the acts of others absent some personal involvement in

  those acts.

              Tanaka is given leave to file an Amended Complaint that

  either alleges that Kaaukai committed the alleged deeds or in

  some way directed or participated in them.         See, e.g., ECF

  No. 28, PageID # 152 (indicating that Kaaukai demanded her phone

  passcode).    Tanaka may add Defendants to reflect the actual actor

                                       9
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 10 of 18   PageID #: 178



  for any claim, but of course she should be careful to assert only

  viable claims supported by facts.

              C.    Tanaka Fails to Allege a Viable Claim Based on Her
                    Allegation that Kaaukai Repeated a Threat About
                    Using Officers at His Disposal.

              Tanaka’s Complaint alleges that “Kaaukai repeated an

  accusation of a Justin Likalt who threatened to have [my] home

  raided and who accclaimed [sic] to have police officers in his

  back pocket of which he would use their authority against me at

  his own disposal.”      ECF No. 1, PageID # 4.     This allegation is

  too unclear for this court to understand what claim is being

  asserted against Kaaukai.       For example, if Kaauikai allegedly

  said that he was authorized to direct officers to take action

  against her in the form of executing a duly issued search

  warrant, it is unclear why, if true, that is actionable.

  Accordingly, to the extent Tanaka intends her Complaint to be

  including any claim based on this allegation, such a claim is

  dismissed.    Tanaka is given leave to file an Amended Complaint

  that clarifies the claim she is trying to make with respect to

  this statement and more clearly alleges the factual basis of such

  a claim.




                                       10
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 11 of 18   PageID #: 179



              D.    Kaaukai Has Qualified Immunity With Respect to the
                    Search of Tanaka’s home and the Seizure and Search
                    of Her Phone(s).

              Kaaukai seeks dismissal of Tanaka’s claim that he

  searched her home and seized and searched the contents of her

  phone without a warrant supported by probable cause, arguing that

  he has qualified immunity with respect to that claim.

              Qualified immunity shields government officials

  performing discretionary functions from liability for civil

  damages “insofar as their conduct does not violate clearly

  established statutory or constitutional rights of which a

  reasonable person would have known.”        Harlow v. Fitzgerald, 457

  U.S. 800, 818 (1982) (citations omitted).         Qualified immunity

  provides government officials with breathing room to make

  reasonable mistakes in judgment, protecting them unless they are

  plainly incompetent or knowingly violate the law.          See

  Messerschmidt v. Millender, 565 U.S. 535, 546 (2012).

              “Qualified immunity is ‘an immunity from suit rather

  than a mere defense to liability.’”        Pearson v. Callahan, 555

  U.S. 223, 237 (2009) (quoting Mitchell v. Forsyth, 472 U.S. 511,

  526 (1985)).     The issue of qualified immunity is therefore

  important to resolve “at the earliest possible stage in

  litigation.”     Id. at 232 (quoting Hunter v. Bryant, 502 U.S. 224,

  227 (1991)).



                                       11
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 12 of 18   PageID #: 180



              The Supreme Court has set forth a two-pronged analysis

  for determining whether qualified immunity applies.           See Saucier

  v. Katz, 533 U.S. 194, 201 (2001), overruled in part on other

  grounds by Pearson v. Callahan, 555 U.S. 223 (2009).           This court

  may analyze the two prongs in either order.         See Pearson, 555

  U.S. at 236 (“The judges of the district courts and the courts of

  appeals should be permitted to exercise their sound discretion in

  deciding which of the two prongs of the qualified immunity

  analysis should be addressed first in light of the circumstances

  in the particular case at hand.”).

              In one prong, the court considers whether the facts,

  “[t]aken in the light most favorable to the party asserting the

  injury[,] . . . show [that] the [defendant’s] conduct violated a

  constitutional right[.]”      Saucier, 533 U.S. at 201.       Under this

  prong, this court must decide whether the facts make out a

  violation of a constitutional right.        Pearson, 555 U.S. at 232.

              Under the other prong, the court examines whether the

  right allegedly violated was clearly established at the time of

  the violation.     See id.; Saucier, 533 U.S. at 201.        The “clearly

  established” prong requires a determination of whether the right

  in question was clearly established in light of the specific

  context of the case, not as a broad general proposition.

  Saucier, 533 U.S. at 201.



                                       12
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 13 of 18   PageID #: 181



              A Government official’s conduct violates
              clearly established law when, at the time of
              the challenged conduct, the contours of a
              right are sufficiently clear that every
              reasonable official would have understood
              that what he is doing violates that right.
              We do not require a case directly on point,
              but existing precedent must have placed the
              statutory or constitutional question beyond
              debate.

  Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quotation marks,

  alterations, and citations omitted).

              The crucial question is whether Kaaukai could have

  reasonably (even if erroneously) believed that his conduct did

  not violate Tanaka’s constitutional rights.         See Devereaux v.

  Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001).         Whether a

  constitutional right was “clearly established . . . is a question

  of law that only a judge can decide.”        Morales v. Fry, 873 F.3d

  817, 821 (9th Cir. 2017).

              In the context of alleged violations of constitutional

  rights involving a search or seizure pursuant to a warrant, a

  judge’s decision to issue the warrant “is the clearest indication

  that the officers acted in an objectively reasonable manner.”

  Messerschmidt, 565 U.S. at 546.        Of course, “if it is obvious

  that no reasonably competent officer would have concluded that a

  warrant should issue,” for example, when a search warrant is

  based on an affidavit so lacking in indicia of probable cause “as

  to render official belief in its existence entirely


                                       13
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 14 of 18   PageID #: 182



  unreasonable,” qualified immunity would be lost.          Id. at 547

  (quotation marks and citation omitted).

              In Malley v Briggs, 475 U.S. 335, 346 n.9 (1986), the

  Supreme Court explained that a judge is more qualified to make a

  probable cause determination than a police officer and that, when

  a judge mistakenly issues a warrant but does so within the range

  of professional competence of a judge, the officer cannot be held

  liable.

              But it is different if no officer of
              reasonable competence would have requested
              the warrant, i.e., his request is outside the
              range of the professional competence expected
              of an officer. If the [judge] issues the
              warrant in such a case, his action is not
              just a reasonable mistake, but an
              unacceptable error indicating gross
              incompetence or neglect of duty. The officer
              then cannot excuse his own default by
              pointing to the greater incompetence of the
              [judge].

  Id.

              In the present case, there is no dispute that Kaaukai

  searched Tanaka’s house and seized her phone pursuant to a state

  search warrant issued by Judge Blaine J. Kobayashi on April 14,

  2020, in SW2020-165 and SW2020-166.        This warrant authorized

  police to search the house in which Tanaka was living and to

  seize the cellular phone of another person believed to live

  there, Grindling.     It appears that all the cellular phones in the

  house were seized, perhaps because the police could not tell


                                       14
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 15 of 18   PageID #: 183



  which phones belonged to Grindling.        The contents of Tanaka’s

  phone were then searched pursuant to a second state warrant

  issued by Judge Adrianne N. Heely, on April 20, 2020, in SW2020-

  167.

              “In the context of a police officer obtaining a

  warrant, immunity will be lost only where the warrant application

  is so lacking in indicia of probable cause as to render official

  belief in its existence unreasonable.”         Mills v. Graves, 930 F.2d

  729, 731 (9th Cir. 1991).      While the Complaint alleges that the

  search warrants were not supported by probable cause, claiming

  that the police reports and affidavits supporting them were

  insufficient to support the probable cause determination, the

  Complaint lacks factual detail supporting that conclusory

  statement.    There is no allegation relating to whether the

  issuance of any of the warrants fell outside the range of

  professional competence of judges.        Nor does the Complaint point

  to anything indicating gross incompetence or neglect of duty on

  Kaaukai’s part.     Tanaka cannot proceed based only on her bald,

  unadorned conclusory allegation that the warrants were

  unsupported by probable cause.       See Iqbal, 556 U.S at 678;

  Twombly, 550 U.S. at 555.       Similarly, the argument in her

  Opposition that Kaaukai lied in his affidavit is insufficient to

  defeat the present motion, as she provides no facts supporting



                                       15
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 16 of 18   PageID #: 184



  that contention.     The court cannot even tell what the alleged

  lies concerned.     See ECF No. 28, PageID #s 151-52.

              The first warrant states that it is based on “Proof by

  Affidavit” by Kaaukai that there is probable cause to search the

  residence for the cellular phone constituting evidence of sexual

  assault and kidnapping and that the judge is “satisfied that

  there is probable cause to believed the item so described will be

  present within the above described residence and person and that

  there are grounds for the issuance of the search warrant.”            See

  ECF No. 23-3, PageID #s 124-25.        The second warrant similarly

  states that it is based on “Proof by Affidavit” by Kaaukai that

  there is probable cause to search the seized cellular phones

  constituting evidence of sexual assault and kidnapping, and that

  the judge is satisfied that probable cause supports the search.

  See ECF No. 23-3, PageID #s 131, 136-37.         Tanaka’s conclusory

  allegations that the search warrants were unsupported by probable

  cause are insufficient to defeat the present motion to dismiss.

  Sprewell, 266 F.3d at 988; Syntex Corp. Sec. Litig., 95 F.3d at

  926.

              Similarly, Tanaka’s allegation that the warrants were

  overbroad or stale is unpersuasive.        The judges reviewed the

  warrant applications and determined that they were sufficiently

  narrow in scope and that the evidence sought was likely to be

  found in the places and things to be searched.          Without more,

                                       16
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 17 of 18   PageID #: 185



  Tanaka’s references to legal concepts untethered to specific

  facts is insufficient to defeat the present motion to dismiss.

              Tanaka is given leave to file an Amended Complaint that

  alleges facts supporting a claim that the warrants were not

  supported by probable cause.       In any such Amended Complaint,

  Tanaka should allege specific facts indicating that the state

  judges should have determined that the search warrant

  applications were not supported by probable cause, and/or Tanaka

  should allege facts indicating that Kaaukai knew or should have

  known not to apply for the warrants.        In short, Tanaka should do

  more than simply assert without detail.         The court realizes that,

  at this point, Tanaka may not have the actual warrant

  applications, and that not having that material may make it

  difficult for her to provide complete detail in an Amended

  Complaint.    The court certainly does not expect a summary of all

  the proof that might be available if discovery had been

  conducted.    But Tanaka’s allegations need to provide more than is

  now in the record if she proposes to proceed in this case.

  V.          CONCLUSION.

              The court grants Kaaukai’s motion to dismiss for the

  reasons stated above.      Tanaka is given leave to file an Amended

  Complaint no later than September 23, 2020.         If Tanaka fails to

  timely file such an Amended Complaint, the Clerk of Court is

  directed to automatically enter judgment in favor of Kaaukai.             If

                                       17
Case 1:20-cv-00205-SOM-RT Document 33 Filed 08/28/20 Page 18 of 18           PageID #: 186



  Tanaka timely files such an Amended Complaint, this case will

  proceed under that new pleading.               Future proceedings may include

  new motions relating to the Amended Complaint.




                      IT IS SO ORDERED.

                      DATED: Honolulu, Hawaii, August 28, 2020.




                                          /s/ Susan Oki Mollway

                                          Susan Oki Mollway
                                          United States District Judge


  Tanaka v Kaaukai, Civ. No. 20-00205 SOM-RT; ORDER GRANTING MOTION TO DISMISS.




                                            18
